Citation Nr: 0708307	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  00-16 146	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an intracranial mass, 
to include an arachnoid cyst and a subdural hygroma.

REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Jackson, Mississippi.  The Board 
issued a decision in this appeal in September 2004 which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2007 the Court issued a 
memorandum decision by which the Board's decision was vacated 
and this matter is again before the Board for appellate 
review.

A hearing was held before the undersigned Veterans Law Judge 
in January 2004.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1957 to September 1959 and from March 1960 to May 
1978.

2.  On March 5, 2007, the Board was notified by the RO that 
the veteran died in April 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


